BENEDICT, District Judge.
The only one of the questions, sought to be raised by the ■exceptions in this cause, which is now open in the court, is, whether the portion of the receipt, given by the carrier upon the shipment of the goods lost, and put in evidence by the libellants, which states “no package, if lost, damaged or stolen, to be deemed of greater value than $100, unless specifically receipted for at a greater valuation,” can be effective to limit the amount of the recovery in this action. My opinion is that the words referred to cannot be effective to limit the recovery of the libellants, in a case like this. It has been decided, that the loss of these goods arose from actual negligence on the part of the carriers, and the reasons, which lead to the determination that the receipt is not effective to exempt from liability caused by actual negligence, apply to the portion of the receipt in question, as well as to any other part. To permit carriers to fix a limitation to the amount of their liabilities for their own negligence, is, in effect, to permit them to exempt themselves from such liability. Every consideration of public policy, which applies in the one case, seems equally applicable in the other. The exceptions must therefore be ■overruled, and the report confirmed.